 PANKRATZ FOREST INDUSTRIESKelly-Goodwin Hardwood Company, a Division ofPankratz Forest Industries, Inc. and TeamstersLocal Union No. 174, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America. Case19-CA- 133407 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 2 December 1982 Administrative Law JudgeGeorge Christensen issued the attached decision.The Respondent filed exceptions and a supportingbrief, the General Counsel filed limited cross-ex-ceptions and a supporting brief, and the Respond-ent filed an answering brief to the cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found that the Respondent did notlawfully lock out bargaining unit employees AlfredGalliano and Terry Swenson but, rather, that theRespondent violated Section 8(a)(3) and (1) of theAct by discharging them to evade its obligationsunder its collective-bargaining agreement with theUnion and also to establish a nonunion operation.In addition, the judge found that the Respondentviolated Section 8(a)(1) of the Act by paying theemployees it hired to replace Galliano and Swen-son more than it had offered in its last proposal tothe Union to pay Swenson prior to dismissing him.In its exceptions, the Respondent contends thatthe judge, in concluding that it discriminatorily dis-charged Galliano and Swenson, decided a questionthe complaint did not raise and the parties did notlitigate at the hearing, and that its conduct did notviolate the Act as alleged in the complaint. TheRespondent also contends that the judge erred byfailing to find that the amended charge underlyingthe complaint was time-barred by Section 10(b) ofthe Act.The issue the complaint raises and the parties liti-gated at the hearing involves the Respondent's al-leged discriminatory utilization of replacements forits locked-out bargaining unit employees, Gallianoand Swenson. Accordingly, we agree with the Re-spondent that the judge addressed a question thatwas never at issue in this proceeding. We find, nev-ertheless, that the Respondent's conduct did violate269 NLRB No. 10the Act. Consistent with the complaint, the litiga-tion, and the proof, rather than finding that the Re-spondent violated Section 8(a)(3) and (1) of the Actby discriminatorily discharging Galliano and Swen-son, we find, for the reasons stated, that the Re-spondent violated Section 8(a)(3) and (1) of the Actby discriminatorily replacing Galliano and Swen-son on a permanent basis, after it had locked themout. ' As explained more fully below, we also rejectthe Respondent's affirmative defense that Section10(b) of the Act requires that the complaint be dis-missed.The facts as found by the judge and amplified byundisputed record evidence are as follows.2I.The Respondent, a hardwood flooring and relat-ed products wholesale distributor, operates twowarehouse facilities, one in Seattle, Washington,and the other in Portland, Oregon. Only the Seattlefacility is relevant to this proceeding. A series ofcollective-bargaining agreements between the Re-spondent and Local 174 (the Union) has coveredthe drivers and warehousemen employed at this lo-cation for a number of years.3The last collective-bargaining agreement the par-ties actually executed was a standard area agree-ment for the period 1 April 1977 through 31 March1980, subject to automatic renewal from year toyear thereafter. Absent a mutual agreement to thecontrary, the parties could forestall automatic re-newal of the 1977-1980 agreement, or any later oneeffectuated through automatic renewal, only bygiving written notice 60 to 90 days prior to the ex-piration date. Since neither party contends that itgave the other written notice of termination at anytime prior to early 1982, or that an alternativemethod of termination was ever agreed upon, thereis no question but that, through automatic renewal,a valid collective-bargaining agreement was ineffect on 2 March 1981, the date the RespondentThe General Counsel also alleges as a violation of Sec. 8(aX3) and (1)of the Act the Respondent's payment of higher wages and benefits to thereplacements than the level of wages and benefits it offered during con-tract negotiations to pay Swenson. The judge, as previously noted, foundthat the Respondent's conduct violated Sec. 8(a(X). In view of our find-ing that the Respondent's utilization of permanent replacements was itselfdiscriminatory, we find it unnecessary to reach the issues the GeneralCounsel's additional allegations raise.2 In sec. IlA of his decision, par. 16, the judge found that the Re-spondent's president advised Galliano and Swenson, when they reportedto work on 2 March 1981, that "their services were no longer desired orrequired." There is no support in the record for this finding. According-ly, in concluding that the Respondent discriminatorily operated with re-placements, we do not rely on this finding.3 Local 162 represents a similar bargaining unit at the Respondent'sPortland warehouse.33 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlocked out and replaced its bargaining unit employ-ees. 4Also included in the 1977-1980 collective-bar-gaining agreement was a provision which permit-ted either party to open the contract, or a renewalcontract, for the purpose of negotiating alterationsin wages and other terms and conditions of em-ployment.5Accordingly, in December 1979, theUnion notified the Respondent pursuant to the pro-vision, and opened the contract for negotiations.Several months earlier the Respondent's president,John R. Pankratz, had met with the Union's busi-ness agent, Ted Keyes, to discuss some of the Re-spondent's economic problems. At the meeting,Pankratz informed Keyes that the general down-turn in the construction and timber industries,along with the ability of the Respondent's primarycompetitor, a nonunion company, to undercut itsprices, was having a serious, adverse effect on theRespondent's financial condition.6After investigat-ing the matter, Keyes notified the Respondent andthe Federal Mediation and Conciliation Servicethat it was opening the contract for negotiations.The first bargaining session between the partiesdid not occur until 22 October 1980.7Initially, theUnion requested increased wages and fringe bene-fits. The Respondent formally replied in a letter tothe Union dated 7 November. The Respondent of-fered to maintain the existing contractual wagesand fringe benefits of its three union-representedemployees, provided that the Union would agree toamend the contract to permit it to utilize employ-4 In early 1982 the Respondent notified the Union of its intent to ter-minate the contract and, by its terms, the contract terminated on 31March 1982.The complete text of this provision states:[Flor the purpose of negotiating alterations in wages and otherterms and conditions of employment, either party may open thisAgreement or any contract effectuated through automatic renewalby giving written "Notice of Opening" not later than sixty (60) daysprior to the expiration date. "Notice of Opening" is in nowise [sic]intended by the parties as a termination of nor shall it in anywise[sic] be construed as a termination of this Agreement or any annualcontract effectuated through automatic renewal nor as forestallingautomatic renewal as herein provided. The parties reserve the rightto economic recourse in negotiations, except during the interval be-tween the giving of Notice of Opening and the expiration date.Any "Notice of Opening" or "Notice of Termination" givenwithin sixty (60) days of any expiration date shall be absolutely nulland void and completely ineffective for all purposes.6 According to the Respondent, this particular competitor was payingits three nonunion warehousemen/drivers a wage and benefit package be-lieved to be about $7 per hour, whereas it was paying its three, similarunion-represented employees a wage and benefit package of about $15per hour.7 Other meetings were held on 27 October and 20 November 1980, andon 17 February 1981,All subsequent dates are in 1980, unless otherwise indicated.ees other than bargaining unit employees to per-form bargaining unit work.8Following discussions between the parties, theRespondent made a second proposal in a letterdated 26 November, offering to increase pensionfund contributions by 7 cents per hour beginning 1April 1981, in addition to maintaining wages andfringe benefits, again provided that the Respondentwould not be limited to using bargaining unit em-ployees to perform bargaining unit work. Regard-ing the latter part of its proposal, the Respondentspecifically offered the following:That notwithstanding any contrary provi-sion(s) in the existing labor agreement withTeamsters Local 174, Kelly-Goodwin shall befree to utilize its non-union employees to per-form any warehouse, loading, unloading, truckdriving and related services, provided thatbefore any one of the three present TeamstersLocal 174 employees are laid off or terminated(except for cause), and before any of thosethree teamster union positions are eliminated,Kelly-Goodwin shall first cease using non-union personnel to perform heretofore uniontasks.The employees immediately rejected the Respond-ent's offer and authorized the Union to call astrike, if and when it deemed such action appropri-ate. On 4 December the Respondent wrote theUnion a letter demanding, among other things,confirmation of the strike vote, and indicating thatit could not operate while under the constantthreat of a surprise strike.On 24 December the Respondent again wrotethe Union. This letter informed the labor organiza-tion that adverse business conditions persisted andthat it would therefore have to lay off certain em-ployees, including Terry Swenson, the least seniorof the three bargaining unit employees. As to whateffect the layoff would have on the remainingmembers of the bargaining unit, the Respondentnoted:[T]he effective 1/3 reduction in our warehouseand truck driving staff through the layoff ofMr. Swenson makes it a practical necessitythat the company's non-union employees occa-sionally perform heretofore union work....The company will be operating with a bareminimum skeleton compliment [sic] of employ-ees, each of whom will of necessity be calledupon to perform a wider range of duties, some8 Sec. 9.01 of the collective-bargaining agreement provided that "[t]hework of Local No. 174's bargaining unit must be performed only by em-ployees belonging to said unit."34 PANKRATZ FOREST INDUSTRIESof which duties were previously performed bypersons now being laid off.The Respondent also included in the letter a "new"proposal which offered a "moratorium" on furthernegotiations through 31 March 1982, and accept-ance of the current wage and benefit scale throughthat date, if the Union would agree to modify theexisting agreement to allow the Respondent toassign unit work to nonunit employees. The Re-spondent gave the Union until the close of businesson 2 January 1981 to accept its "demand and finaloffer," noting that, afterwards, it would unilaterallyimplement the proposal's terms.On 26 December the Respondent laid off Swen-son.9According to Pankratz, around that time theRespondent also began a practice of occasionallyutilizing nonunit employees in the warehouse toperform unit work. Keyes complained to Pankratzthat this practice of the Respondent violated sec-tion 9.01 of the parties' collective-bargaining agree-ment, and filed a grievance concerning it.'°The final negotiations between the parties oc-curred in February 1981. On 10 February the Re-spondent wrote the Union a letter outlining certainchanges in its bargaining position. It offered, inpertinent part, to designate its longtime employeeAlfred Galliano as "leadman," to maintain hiswages and fringe benefits at their current levels(about $15 per hour, benefits included), and toeliminate the "leadman" classification on Galliano'svoluntary termination, retirement, or terminationfor cause, provided that the parties reached agree-ment on certain contract language (presumably sec.9.01). All other unit employees, including Swensonwho, by the Respondent's estimate was then earn-ing approximately $15 per hour in wages andfringe benefits, would receive a package totaling $7per hour beginning I March 1981, and continuingthereafter for 3 years. "The plain fact," the Re-spondent explained in its letter, "is that Kelly-Goodwin cannot continue to suffer the competitivedisadvantage of paying double the amount paid byour non-union competition for identical warehouseand truck driving services."The parties met on 17 February 1981, althoughto no avail. The Union agreed at that time toaccept the Respondent's earlier proposal to extendthe existing agreement's terms through 31 March1982, a fait accompli in any event since, by thattime, the contract's automatic renewal for anotheryear could not have been forestalled. According to9 Swenson was recalled in January 1981 to replace one of the two re-maining bargaining unit employees who had subsequently left the Compa-ny.'° Keyes testified that, rather than following through on the grievance,the Union "just set it aside."Keyes, the Respondent never moved from its lastoffer of $7 per hour, including wages and fringebenefits, for Swenson and all new hirees.' TheRespondent contended that it made concessions,such as agreeing to maintain Swenson's wages andbenefits for 2 to 3 months, but that the Union re-fused to discuss any changes in the contract if theywere to have an effect at any time before I April1982.Consequently, by letter dated 19 February 1981,the Respondent informed the Union that they hadreached an impasse and that, effective 2 March1981, it would implement the reclassification ofwages as set forth in its letter of 10 February,noting again that it could not continue "to sufferthe competitive disadvantage" caused by the exist-ing wage structure. Responding to an earlier unioncontention that the Respondent was precluded bytheir collective-bargaining agreement from goingforward as planned, the Respondent asserted thatthe Union had misinterpreted the parties' contract.Thus, according to the Respondent:The referenced contract expressly reserves toeach party the right to economic recourse innegotiations, which right you doubtless reliedupon in taking a strike vote and advising usthat we could expect a surprise strike at anytime. Although less severe than a strike or anexercise of our corollary right to lock out, thereclassification of wages is an entirely legiti-mate exercise of our right to economic re-course in negotiations under the present cir-cumstances.In a telephone conversation on 27 February1981, Pankratz and Keyes made an unsuccessfullast-minute attempt to reach an agreement. On 2March 1981, the day on which the Respondent'sthreatened unilateral contract modifications werescheduled to go into effect, the Respondent electedinstead to lock out its two unit employees, Gallianoand Swenson, and to replace them with three em-ployees it had standing by and ready to work.'2The Respondent paid the replacements it hired thatday $6.80, $7.25, and $8 per hour, respectively,plus fringe benefits. 13II The record shows that, at some point during the negotiations, theUnion suggested the possibility of substituting its area standard Lumber-Buildings Material Agreement in which the labor costs were approxi-mately $1 per hour less than those contained in the parties' Private Carri-er Agreement.i2 The following day the Respondent hired a fourth replacement.l3 The parties stipulated at the hearing that the value assigned to thefringe benefits replacements received was equal to a fixed percentage ofthe individual's wage rate, and that the fringe benefits on a wage rate of$6.90 per hour would be worth 39 cents per hour.35 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn 11 March 1981 the Union sent the Respond-ent a mailgram stating that the Respondent hadlocked out Galliano and Swenson in violation of avalid and existing collective-bargaining agreement,and making, on behalf of the locked-out unit em-ployees, an unequivocal offer to return to work. Ina letter to the Union dated the following day,Pankratz disputed the Union's contention that theRespondent was somehow in violation of a collec-tive-bargaining agreement, and averred that thelockout's sole purpose was to induce further good-faith bargaining.Since the lockout on 2 March 1981 the Respond-ent has employed, at one time or another, 15 differ-ent replacements. This does not include Pankratz'son who, the parties stipulated, has performed unitand other work on a part-time basis.14At all timesduring this period the Respondent has had morethan two replacements on its payroll at an hourlywage rate of between $6 and $8 per hour. At thetime of the hearing neither Galliano nor Swensonhad been recalled.II.On 12 March 1981 the Union filed an unfairlabor practice charge with the Board, alleging thatthe Respondent had violated Section 8(a)(5) and (1)of the Act by engaging in the following conduct:Within the past six months the above employerhas repudiated a valid and existing collectivebargaining agreement between the employerand General Teamsters Local 174 in a unit ap-propriate for bargaining and it has made uni-lateral changes in wages, hours and workingconditions in violation of the collective bar-gaining agreement and in addition has lockedout its two employees covered by said agree-ment.On 9 September 1981 the Union filed the followingamendment to the original, timely filed charge, al-leging that the Respondent had violated Section8(a)(3) and (1) of the Act as well:Also during the past six months, the above em-ployer has hired temporary replacements forthe locked out unit employees describedabove, and provided these replacements withwage and benefit packages in excess of the em-ployer's last offer to the Union.Thereafter, on 27 October 1981, the GeneralCounsel issued the instant complaint, alleging thatthe Respondent, by the following conduct, violatedSection 8(a)(3) and (1) of the Act:I4 He was paid at the rate of $8 per hour.[8](a) Commencing on or about March 2, 1981,and continuing to date, Respondent has uti-lized replacements to perform the work tasksof the unit employees who were locked out.[8](b) Commencing on or about March 2,1981, and continuing to date, Respondent hasprovided the replacements described in sub-paragraph (a) with a higher wage rate thanRespondent's last offer made during the collec-tive bargaining negotiations described above inparagraph 5.The following day, the Union requested that theoriginal portion of the charge be withdrawn and, 2days later, the General Counsel approved theUnion's request.The Respondent contends that the Union firstchallenged the hiring of temporary replacementsfor locked-out unit employees in the amendedcharge filed on 9 September 1981, and, because thealleged conduct occurred on 2 March 1981, morethan 6 months before the amended charge wasfiled, the General Counsel was precluded by Sec-tion 10(b) of the Act from issuing a complaintbased entirely on this conduct. 5 The Respondenttakes the position that the amended charge, whichalleges a violation of Section 8(a)(3) and (1),cannot, for 10(b) purposes, relate back to the origi-nal, timely filed 8(a)(5) and (1) allegations, whichthe Union later withdrew. This is so, the Respond-ent asserts, because the amended charge is notreally an amendment at all; rather, it is a new andentirely different type of charge. Nor can the alle-gations in the original charge, the Respondent con-tends, be deemed to encompass those subsequentlyalleged, because there is no indication in the origi-nal charge that the Union is alleging, in essence,violations of Section 8(a)(3) and (1), as well as of8(a)(5) and (1).The Respondent's argument is addressed only tothe validity of the complaint under Section 10(b) ofthe Act, and raises no question of unfairness withrespect to the preparation and litigation of itscase.16Accordingly, the single question is whetherthe General Counsel, in these circumstances, prop-erly issued a complaint on the basis of conduct al-leged in an amended charge filed more than 6months from the date the conduct allegedly oc-curred.It is well settled that the timely filing of a chargetolls the time limitation of Section 10(b) as to mat-ters subsequently alleged in an amended chargeI5 Sec. 10(b) of the Act provides, in pertinent part, that "no complaintshall issue based upon any unfair labor practice occurring more than sixmonths prior to the filing of the charge."Is See National Licorice Co. v. NLRB, 309 U.S. 350, 368 (1940).36 PANKRATZ FOREST INDUSTRIESwhich are similar to, and arise out of the samecourse of conduct, as those alleged in the timelyfiled charge.17Amended charges containing suchallegations, if filed outside the 6-month 10(b)period, are deemed, for 10(b) purposes, to relateback to the original charge. This practice is whollyconsistent with the statutory scheme, which estab-lishes the charge merely as a vehicle for setting inmotion the Board's investigatory machinery and,additionally, affords the Board leeway to issue acomplaint on grounds other than those specificallyset forth in the charge.18In the instant case, the original, timely filedcharge alleges, inter alia, that the Respondent vio-lated Section 8(a)(5) and (1) of the Act by lockingout its two bargaining unit employees and makingunilateral changes in wages, hours, and workingconditions in violation of a valid and existing col-lective-bargaining agreement. The amended chargealleges that the Respondent violated Section 8(a)(3)and (1) of the Act by hiring individuals to replacetemporarily the locked-out unit employees, and bycompensating the replacements at a discriminatoryrate. The record shows that the lockout and thehiring of replacements occurred simultaneously on2 March 1981. The record further shows that thebasis for the allegation in the original charge thatthe Respondent violated the parties' collective-bar-gaining agreement stemmed, in part, from the Re-spondent's failure to remunerate the unit employ-ees' replacements with wages commensurate withthose set forth in the agreement.In these circumstances, the matters alleged inboth the original and amended charges are morethan just related; they are virtually inseparable.That the original portion of the charge ultimatelywas withdrawn is of no consequence, because theadditional allegations had already been filed. Ac-cordingly, as the amended charge alleges matterssimilar to, and arising out of the same course ofconduct, as those alleged in the original charge, wefind that the time limitation imposed by Section10(b) of the Act did not preclude the GeneralCounsel from issuing the complaint in this case.III.On the merits, the judge concluded that the Re-spondent discharged Galliano and Swenson in vio-lation of Section 8(a)(3) and (1) of the Act. TheA1 See Michigan Consolidated Gas Co., 261 NLRB 555 fn. 1 (1962). Cf.Allied Industrial Workers Local 594 (Warren Molded Plastics), 227 NLRB1541 (1977) (original and amended charges alleged distinct and separateviolations).i' See NLRB v. Fant Milling Co., 360 U.S. 301 (1959); Texas Industriesv. NLRB, 336 F.2d 128 (Sth Cir. 1964); Great Plains Steel Corp., 183NLRB 968, 974-975 (1970).judge (in sec. II,B,2, par. 2 of his decision) ex-plained that:[T]he Company dismissed Galliano and Swen-son and simultaneously hired new employeesto perform their work to rid itself of the obli-gation to pay its veteran union-supporting helpthe wage rates and benefits to which theywere entitled under the extended agreement,any necessity to continue dealing with Local174 as their representative, and in order to es-tablish a non-union operation at far lowerscales than those it was required to paythrough March 31, 1982 under the unionagreement.Before reaching his conclusion, the judge consid-ered and summarily rejected the possibility that theRespondent lawfully locked out Galliano andSwenson on 2 March 1981, and operated thereafterwith temporary replacements. The evidence, hefound, did not support the theory that the Re-spondent locked out its bargaining unit employeesbut, on the contrary, clearly demonstrated thatthey had been discharged. The Respondent pointsout in its exceptions, however, that the legality ofthe lockout was never in dispute. The focus of thelitigation, the Respondent contends, was muchmore limited in that it centered only on its use ofreplacements for the locked-out employees and onhow much it had paid them compared to what ithad last proposed to the Union to pay Galliano andSwenson. ' 9To clarify the matter, it is necessary first to ex-amine the complaint. Two clear and distinct issuesare raised by paragraphs 8(a) and (b).20The firstissue, the one with which we are primarily con-cerned, involves the Respondent's utilization of re-placements to perform the bargaining unit work ofthe two unit employees who were locked out. Thesecond issue involves a comparison, allegedly unfa-vorable to the Union, between the wage and bene-fit package the replacements received and thatwhich the Respondent included in its last offer tothe Union during contract negotiations. Neitherissue encompasses the question of whether the Re-spondent violated Section 8(a)(3) and (1) of the Actby locking out its bargaining unit employees. Noneof the parties raised this question at any time.Indeed, from the sense of the record it wouldappear that the counsel for the General Counsel'i The General Counsel's cross-exceptions are at least implicitly con-sistent with the Respondent's position in this regard, inasmuch as his prin-cipal exception is to the judge's failure to include in his decision the find-ing that he would have reached the same conclusion "even if Respondenthad legally locked out the two unit employees on March 2, 1981."20 These paragraphs are set forth in sec. II above.37 DECISIONS OF NATIONAL LABOR RELATIONS BOARDimplicitly conceded that the lockout was legiti-mate, rather than merely an unlawful pretext, be-cause he made repeated reference to "the lockout"and to individuals whom he called "temporary re-placements." Accordingly, we agree with the Re-spondent that the judge improperly went beyondthe scope of both the complaint and the litigationin considering the lockout's legality, finding that itwas unlawful, and concluding that Galliano andSwenson had not been locked out on 2 March 1981but, rather, had been discharged. In reviewing therecord in this case, we must therefore assume, ar-guendo, that the lockout on 2 March 1981 waslawful.As a practical matter, however, both the issuethe judge decided and the one the parties actuallylitigated, i.e., whether the Respondent violated theAct by hiring replacements for locked-out employ-ees Galliano and Swenson, are closely related andturn on virtually identical facts. Thus, after review-ing these facts in their proper legal context, theyconvince us, as they did the judge, that the Re-spondent's conduct vis-a-vis Galliano and Swensonviolated the Act. Unlike the judge, however, wefind that the Respondent violated Section 8(a)(3)and (1) of the Act by replacing Galliano and Swen-son for a discriminatory purpose, rather than bydismissing them.21It is not a violation of Section 8(a)(3) and (1) ofthe Act, per se, for an employer to lock out em-ployees and to continue operating with temporaryreplacements.22Such conduct clearly is unlawful,however, if it is motivated by antiunion consider-ations.23Having carefully examined the record, weare convinced that the Respondent was motivatedby just such considerations.The Respondent demonstrated by its entirecourse of conduct that it had no intention whatso-ever of allowing any provision in its collective-bar-gaining agreement, which it considered onerous, torestrict it in its ability to compete effectively withits nonunion competitor. When, for example, theUnion refused to agree to its repeated requests todelete section 9.01 of the collective-bargainingagreement, which prohibited the Respondent fromassigning bargaining unit work to nonbargainingunit employees, the Respondent simply ignored theprovision and proceeded to make the contractually21 Having concluded that the Respondent violated Sec. 8(a)(3) and (I)of the Act, we find it unnecessary to pass on the issue raised by par. 8(b)of the complaint concerning the comparison between the wages and ben-efits paid the replacements and the last wage and benefit proposal the Re-spondent offered to the Union during negotiations, as noted in fn. Iabove.22 NLRB v. Brown Food Stores, 380 U.S. 278 (1965); Ottawa Silica Co.,197 NLRB 449 (1972), enfd. 482 F.2d 945 (6th Cir. 1973).21 See cases cited above in fn. 22.prohibited assignments even though the agreementwas still in effect.After removing section 9.01 as an impediment,the Respondent focused on labor costs. Thus, theRespondent's initial offer to the Union, while sec-tion 9.01 was still a factor, was to maintain wagesand benefits at their existing levels in return for aconcession on section 9.01. Afterwards, however,the Respondent drastically changed its position. Inits letter of 10 February 1981, it informed theUnion that it could no longer "suffer the competi-tive disadvantage" of paying warehouse and truck-driving employees twice what its nonunion compe-tition was paying for similar services. Therefore, itproposed a major restructuring of wage and benefitlevels, which included, inter alia, a cut of approxi-mately 50 percent, effective I March 1981, in thewage and benefit package of one of its two unitemployees.At one point thereafter, the Union suggested thatit might be willing to substitute a different areaagreement for the parties' existing contract, but theRespondent apparently had no interest in such acompromise. Instead, on 19 February 1981, the Re-spondent wrote the Union to inform it once againthat it was about to take unilateral action. Thistime, the Respondent threatened to cut Swenson'swages and benefits approximately in half effective2 March 1981, while maintaining those of Gallianofor the remainder of his tenure with the Companyby establishing a special "leadman" classificationsolely for him.24On 2 March 1981 the Respondent did not, as itpreviously had threatened, take any unilateralaction with respect to the wages and benefits ofeither Swenson or Galliano. Rather, when they ar-rived at work, Pankratz told Galliano and Swensonthat the Company was locking them out, and im-mediately put other employees to work in theirplace, at a fraction of their pay.25That the Respondent's reasons for operating withreplacements after the 2 March 1981 lockout werediscriminatory is further evidenced by the Re-spondent's conduct on and after that date. The24 In defense of its right to pursue this action, the Respondent citedthe labor agreement itself which, it noted, expressly reserved to eachparty "the right to economic recourse in negotiations." Yet nothing inthe contract, or the record for that matter, indicates that the parties in-tended to imbue the term "economic recourse" with any meaning otherthan its ordinary one, namely, a strike or a lockout.25 Chairman Dotson and Member Hunter note that, in their view, if acollective-bargaining agreement contains a midterm, wage reopener pro-vision, the employer may, absent any indication in the contract to thecontrary, unilaterally modify wages and benefits following a genuine im-passe in negotiations. They find, however, that this principle cannot beapplied in the instant case because the record evidence plainly shows thatthe Respondent unilaterally reduced wages and benefits below contractlevels for purely discriminatory reasons.38 PANKRATZ FOREST INDUSTRIESrecord is conspicuously devoid of any evidencethat the Respondent ever informed either theUnion, Galliano, or Swenson that it intended to uti-lize replacements only for the duration of the labordispute. Moreover, nothing in the record showsthat the Respondent made any statement, draftedany document, or took any action which could beinterpreted consistently with an intent on the Re-spondent's part to replace Galliano and Swensonon anything less than an indefinite basis.26Al-though Pankratz testified that the replacementswere hired "one day at a time" and "until suchtime as we could bring the others back," the objec-tive evidence in this case points to a contrary con-clusion.The Respondent never offered to explain to theUnion on what terms it would accept Galliano andSwenson back. Further, it ignored completely theUnion's unequivocal offer on their behalf to returnto work. And, when employees who were hired toreplace Galliano and Swenson left its employ, theRespondent still made no attempt to contact eitherits locked-out employees or their bargaining repre-sentative. Instead, it just hired new replacements.At last count, according to the Respondent's ownrecord, it had employed a total of 15 different indi-viduals at one time or another to perform the workGalliano and Swenson previously performed. Final-ly, it is undisputed that not I of these 15 replace-ments received from the Respondent a wage andbenefit package even approaching the $15-per-hourpackage Galliano and Swenson previously receivedunder the parties' labor agreement, which contin-ued in effect until 31 March 1982, and which theRespondent elected to ignore completely.As previously discussed, the lockout of bargain-ing unit employees Galliano and Swenson is not anissue in this case because we are constrained by thecomplaint and the litigation to assume, arguendo,that the lockout was a lawful one and not a pretextfor unlawful discharges. Thus, the only questionfor us to decide is whether the Respondent discri-minatorily operated with replacements for Gallianoand Swenson after it had locked them out. Basedon the foregoing, and the record as a whole, andcontrary to the Respondent's contention, we findthat the Respondent hired employees to replaceGalliano and Swenson on a permanent, rather thana temporary, basis. Further, we find that, in sodoing, the Respondent was motivated solely by itsdesire to avoid its obligations under a valid and ex-isting collective-bargaining agreement and to sever2' Compare Inter-Collegiate Press v. NLRB, 486 F.2d 837 (8th Cir.1973), wherein the employer informed both the union and its locked-outemployees that it would utilize replacements only while the labor disputecontinued and, in any event, not past a specified date.completely its relationship with the Union. Ac-cordingly, we conclude that the Respondent violat-ed Section 8(a)(3) and (1) of the Act by discrimina-torily operating with permanent replacements afterlocking out its bargaining unit employees.27CONCLUSIONS OF LAWBy permanently replacing its bargaining unit em-ployees for discriminatory purposes after the lock-out of 2 March 1981, the Respondent has engagedin unfair labor practices affecting commerce withinthe meaning of Section 8(a)(3) and (1) and Section2(6) and (7) of the Act.REMEDYHaving found that the Respondent violated Sec-tion 8(a)(3) and (1) of the Act by permanently re-placing bargaining unit employees Alfred Gallianoand Terry Swenson for discriminatory purposes,we shall order it to cease and desist therefrom andto take certain affirmative action designed to effec-tuate the policies of the Act. The Respondent shalloffer Alfred Galliano and Terry Swenson immedi-ate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equiva-lent positions without prejudice to their seniorityor any other rights and privileges previously en-joyed, dismissing, if necessary, any replacementshired in their stead. In addition, the Respondentshall make Alfred Galliano and Terry Swensonwhole for any loss of earnings and other benefitsthey may have suffered as a result of the discrimi-nation practiced against them. Any backpay foundto be due shall be computed in accordance withthe formula set forth in F W. Woolworth Co., 90NLRB 289 (1950), and Florida Steel Corp., 231NLRB 651 (1977).28ORDERThe National Labor Relations Board orders thatthe Respondent, Kelly-Goodwin Hardwood Com-pany, a Division of Pankratz Forest Industries,Inc., Seattle, Washington, its officers, agents, suc-cessors, and assigns, shall1. Cease and desist from(a) Discouraging membership in Teamsters LocalUnion No. 174, affiliated with International Broth-erhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other labor organi-2' Inasmuch as this finding is predicated entirely on evidence of theRespondent's unlawful motivation, Chairman Dotson and MemberHunter find it unnecessary to reach the issue of whether continued oper-ations following a lockout with permanent, as opposed to temporary, re-placements is inherently destructive of employees' rights.a" See generally Isis Plumbing Co., 138 NLRB 716 (1962).39 DECISIONS OF NATIONAL LABOR RELATIONS BOARDzation, by discriminatorily permanently replacingemployees after a lockout.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Offer Alfred Galliano and Terry Swenson im-mediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority or any other rights or privileges previouslyenjoyed, dismissing their replacements, if necessary.(b) Make Alfred Galliano and Terry Swensonwhole for any loss of earnings and other benefitsthey may have suffered as a result of the discrimi-nation practiced against them in the manner pro-vided for in the remedy section of this decision.(c) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its facility in Seattle, Washington,copies of the attached notice marked "Appen-dix."29Copies of the notice, on forms provided bythe Regional Director for Region 19, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(e) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.'B If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discourage our employees' mem-bership in Teamsters Local Union No. 174, affili-ated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, or any other labor organization, by discrimina-torily permanently replacing employees after alockout.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the Act.WE WILL offer Alfred Galliano and Terry Swen-son immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or any other rights or privileges pre-viously enjoyed, dismissing, if necessary, their re-placements.WE WILL make Alfred Galliano and TerrySwenson whole for any loss of earnings or otherbenefits they may have suffered as a result of thediscrimination against them.KELLY-GOODWIN HARDWOOD COM-PANY, A DIVISION OF PANKRATZFOREST INDUSTRIES, INC.DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law Judge.On July 1, 1982, I conducted a hearing at Seattle, Wash-ington, to try issues raised by a complaint issued on Oc-tober 27, 1981, based on a charge filed by Local 174 onMarch 12 and amended on September 9.The complaint alleges the Company violated the Na-tional Labor Relations Act, as amended, by its March re-placement of its employees represented by Local 174(and covered by a current agreement between the Com-pany and Local 174) by nonunion employees at lowerpay and conditions. The complaint also alleges the Com-pany violated the Act by paying the new hires higherwages than those contained in its last wage offer duringpreceding negotiations.The Company moved to dismiss the complaint on theground the original (March 12) charge filed by Local174 failed to allege the above-stated conduct as a claimedviolation of the Act and the amended (September 9)40 PANKRATZ FOREST INDUSTRIEScharge so alleging was filed more than 6 months afterthe date it allegedly engaged in that conduct, an untime-ly filing under Section 10(b) of the Act.As to the merits of the complaint, the Company con-tended that the March replacement of its Local 174-rep-resented employees by nonunion employees followed animpasse in negotiations, uncertainty over whether andwhen Local 174 might call its Local 174-represented em-ployees out on strike, and to pressure Local 174 tomodify its demands, therefore constituting a lawful lock-out not violative of the Act; the Company further deniedthe new employees hired to replace its Local 174-repre-sented employees were paid higher wages than those itoffered in negotiations prior to the replacements and, inany event, asserted they were paid less than the employ-ees they replaced.The issues for determination are: (1) whether the com-plaint should be dismissed on the ground the underlyingcharges were untimely filed under Section 10(b) of theAct; (2) if not, whether the Company violated the Actby replacing its Local 174-represented employees cov-ered by a currently effective agreement with nonunionemployees at wage scales below those set out in the con-tract; and (3) whether the Company paid its newly hiredreplacements higher wages than those contained in itslast wage offer during the negotiations immediately pre-ceding the replacements and thereby violated the Act.The parties appeared by counsel at the hearing andwere afforded full opportunity to adduce evidence, ex-amine and cross-examine witnesses, argue, and file briefs.Briefs were filed by the General Counsel and the Com-pany.Based on my review of the entire record, observationof the witnesses, perusal of the briefs, and research, Ienter the followingFINDINGS OF FACT1. JURISDICTION AND LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I find atall pertinent times the Company was an employer en-gaged in commerce in a business affecting commerce andLocal 174 was a labor organization within the meanng ofSection 2 of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsThe Company at all pertinent times was engaged inthe business of selling and distributing hardwood flooringand related products at wholesale prices in the Seattlearea. Either the Company or other divisions of PankratzForest Industries were engaged in the same business inPortland, Oregon, and elsewhere. Drivers and ware-housemen were employed at both the Seattle and Port-land operations. Local 174 represented the Seattle driv-ers and warehousemen for many years, as did TeamstersLocal 162 at Portland. A continuous series of collective-bargaining agreements covered the Teamsters-represent-ed employees at both locations.This dispute involves the Seattle drivers and ware-housemen. The last agreement executed by the Companyand Local 174 covering them was signed on November8, 1977, for a 3-year term extending from April 1, 1977,through March 31, 1980.1 The agreement provided itautomatically would be extended for 1- year periods fol-lowing March 31, 1980, unless one of the parties termi-nated it by service of a notice on the other between 60-90 days prior to March 31, 1980, or a subsequent anni-versary date. The agreement also provided: "The partiesreserve the right to economic recourse in negotiations,except during the interval between the giving of Noticeto Opening and the expiration date." Immediately priorto March 31, 1980, the Company employed three driversand warehousemen (one was primarily a warehouseman,but also drove various company vehicles in making pick-ups and deliveries; the other two were primarily drivers,but also performed warehouse work as needed). Thesenior employee was paid $11.23 per hour and his twojuniors were paid $11.09 per hour; the senior employeereceived 5 weeks of paid vacation per year and the othertwo in excess of 2 weeeks of paid vacation per year (de-pending on length of service); all three received paid sickleave, earned at the rate of 3-1/3 hours per month, to amaximum accrual of 420 hours; Company-paid hospital,surgical, medical, dental and vision benefits; Company-paid pension benefits; a guaranteed 40-hour workweek;1-1/2 time for all hours worked between 6 p.m. and 7a.m. and all Saturday work; double time for all Sundaywork; a guarantee of 8 hours work of pay for all call-insfor Saturday and Sunday work; a premium of 22-1/2cents per hour for all hours worked between 6 p.m. and7 a.m.; two paid 15-minutes rest periods each 8-hour dayand one for each 2 hours of overtime; reimbursement forlost wages if called for jury service or if a death oc-curred in the immediate family; seniority rights; andaccess to grievance-arbitration machinery over allegedcontract breaches. The fringe benefits were valued bythe company president and a representative of Local 174at $2-$3 per hour.Prior to the March 31, 1980 expiration date of the1977-1980 agreement, Company President John R. Pank-ratz2informed Local 174 Business Representative TedKeyes that the Company was experiencing economic dif-ficulties due to a general slump in the forest products in-dustry, and intense competition in the area, particularlyfrom Hardwood Flooring Distributors;3complained theCompany was severely handicapped in meeting the com-petition from that company because it was nonunion andits three drivers and warehousemen received much lessin wages and fringe benefits;4and stated in view of thoseThe agreement carried the caption "Private Carrier Agreement." Itwas a standard area agreement between certain employers in the Seattlearea and Local 174 covering the wages, hours, and working conditions ofLocal 174-represented employees.2 The complaint alleges, the answer admits, and I find at all pertinenttimes Pankratz was an officer, agent, and supervisor of the Companyacting on its behalf within the meaning of Sec. 2 of the Act.3 A rival company with virtually the same product line, competing inthe same market, and formed by the Company's former sales manager,who knew most of the Company's customers.4 Pankratz testified Keyes investigated his complaint of low wages andbenefits at Hardwood Flooring and advised him the three drivers andwarehousemen employed by that company were averaging $6.91 perhour in wages and received no fringe benefits.41 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfactors it would be difficult for the Company to enterinto a new agreement supplanting the 1977-1980 agree-ment containing any new or increased wages or fringebenefits.Neither party served a notice on the other prior toFebruary 1, 1980, terminating the 1977-1980 agreementso the terms of the 1977-1980 agreement were extended,unchanged, to March 31, 1981, and the wages, hours,and working conditions of the three Local 174-represent-ed employees of the Company were continued in effect,unchanged, for that period.In late 1980, Local 174 requested the Company meetwith it to negotiate modifications of the 1977-1980 agree-ment, as extended to March 31, 1981. At the initial meet-ings pursuant to that request (in October or early No-vember), Local 174 proposed increases in wages andfringe benefit contributions.The Company responded with proposals: (1) the termsof the 1977-1980 agreement be extended, unchanged, foran additional year (to March 31, 1982), except for (2) anamendment to section 9.01, to permit the Company toassign bargaining unit work to nonbargaining unit em-ployees5and (3) its contribution to the pension plan beincreased by 7 cents per hour.Following receipt of the Company's counterproposal,Local 174 reviewed the situation with its three membersemployed by the Company and took a vote among them;they voted to reject the Company's counterproposal andauthorized Local 174 to call a strike in support of its de-mands when and if it considered strike action appropri-ate.On learning of the employee action, the Company(through its attorney, Paul D. Carey) asked Keyes if andwhen Local 174 was going to call a strike. Keyes re-sponded it was not Local 174's practice to advise em-ployers when it was going to call a strike and that Local174 would not call the Company's employees out onstrike unless it was absolutely necessary.On December 24, 1980, the Company advised Local174 that, due to its continuing losses in that part of itsoperations,8it was going to lay off the junior of thethree Local 174-represented employees (Terry Swenson),it was withdrawing its offer to increase its contributionto the pension plan, and it renewed its proposals that theterms of the 1977-1980 agreement be extended, un-changed, for an additional year to March 31, 1982, andsection 9.01 of the agreement be amended to permit theCompany to assign nonbargaining unit employees to per-form bargaining unit work.Swenson was laid off on December 26, 1980; from thatdate on, the Company assigned bargaining unit work toits nonbargaining unit employees.76 That section provided that: "The work of Local No. 174's bargainingunit must be performed only by employees belonging to said unit."I The Company suffered a loss in its operations at Kelly-Goodwinduring the quarter ending March 31, 1980, and in each quarter thereafterthrough the quarter ending March 31, 1982 (the last quarter for whichdata was submitted).7 Pankratz so conceded. Local 174 filed a grievance alleging the Com-pany was violating sec. 9.01 of the contract by such assignment.As in 1980, neither party served a notice of contracttermination notice on the other by February 1, 1981,automatically extending the terms of the 1977-1980agreement to March 31, 1982, subject to such modifica-tions as the parties might mutually agree upon.8The parties met in mid-February 1981 to discuss possi-ble contract modification; on February 10, 1981, theCompany changed its earlier position, proposing theagreement be revised to: (1) establish a classification ofleadman and placement of the senior driver/ware-houseman-Alfred Galliano-in that classification at therate of pay and benefit levels he was receiving under theterms of the agreement, as extended; (2) on Galliano'squit, retirement, or termination, the leadman classifica-tion be abolished, as well as the rate of pay and benefitlevels Galliano was receiving at that time; (3) Swenson'srate of pay and benefits be reduced so his total remu-neration would not exceed $7 per hour;9(4) any newhires receive the same total pay package as Swenson; (5)"several other changes in contract language" (presum-ably referring to the earlier company proposal for modi-fying sec. 9.01 to sanction and permit the expansion ofthe Company's practice, beginning in December 1980 ofassigning bargaining unit work to nonunit employees);and (6) a contract duration of 3 years for the proposedrevisions and those portions of the 1977-1980 agreementunaffected thereby.Local 174 countered by withdrawing its proposals forany increased wages or benefits and accepting the earliercompany proposal for extension of the terms of the1977-1980 agreement for another year, to March 31,1982 (an accomplished fact, since neither party terminat-ed the extended agreement by timely notice on the otherbetween January 1 and February 1, 1981), discussingpossible substitution by the parties of Local 174's stand-ard area lumber agreement (it was estimated the averagehourly costs per employee under that agreement wereapproximately $1 per hour less than those of the standardarea private carrier agreement currently in effect); anddiscussing other possible contract modifications to lowerthe Company's labor costs. Throughout the meetingLocal 174 protested, and expressed its opposition to, theCompany's current, and any future, use of nonunit em-ployees to perform bargaining unit work.During the last (February 17) face-to-face meeting be-tween the parties (at which the exchanges describedabove took place), the parties failed to reach agreementto any modification of the terms of the 1977-1980 agree-ment, as extended.On February 19, 1981, the Company unilaterally de-clared a bargaining impasse'0and announced it was8 Cf. KCW Furniture Co., 247 NLRB 541 (1980), affd. 634 F.2d 436(9th Cir. 1980); Lifetime Shingle Co., 203 NLRB 688 (1973).9 The third driver/warehouseman represented by Local 174 left theCompany's employ in January 1981; Swenson was recalled to replacehim.'o I find no impasse was established by the evidence; as noted above.at the face-to-face meeting immediately preceding the unilateral declara-tion, Local 174 modified its bargaining stance to accept a preceding com-pany offer of no increases for I year and discussed other lower-costmodifications of the extended agreement (such as adoption of the stand-Continued42 PANKRATZ FOREST INDUSTRIESgoing to place its proposed February 10, 1981 contractmodifications in effect on March 2, 1981.On March 2, 1981, however, the Company did notcarry out its announced plan;'' instead, Pankratz advisedGalliano and Swenson, when they reported for work,that their services were no longer desired or required,and put to work three new employees Pankratz hadstanding by at their work, at rates of $6.80, $7.25, and$8. per hour, with no fringe benefits.The Company failed to notify and give appropriatemediation agencies any opportunity to enter the disputeat any time prior to its March 2 action.Galliano and Swenson advised Local 174 what hadtranspired; on March 11, 1981, the two (through Local174) unconditionally offered to report for work. Theiroffers were ignored; they never have been recalled.On March 13, Local 174 filed its initial charge in thiscase. That charge alleged the Company violated the Actby its March 2 termination of Galliano and Swenson'semployment and repudiation of the currently effectiveCompany-Local 174 agreement. The charge containedthe usual catchall language, i.e., by those "and otheracts" the Company violated the Act.On September 9, 1981, Local 174 filed an amendmentto its March 13, 1981 charge alleging the Company vio-lated the Act by the actions asserted in its March 13,1981 charge and by the fact the wages it paid the re-placements not only were lower than those requiredunder the contract, they exceeded the wages offered toSwenson and any new hires, in the negotiations preced-ing Galliano and Swenson's dismissal and the hire of re-placements to perform their work.By timely notice filed in early 1982, the Company ter-minated the 1977-1980 Company-Local 174 agreement,as extended, effective March 31, 1982.B. Analysis and Conclusions1. The 10(b) issueSection 10(b) of the Act has been liberally interpretedand applied by the Board and reviewing courts; i.e., theyrepeatedly have rejected challenges to unfair labor prac-tice findings based on complaint allegations which alleg-edly varied from those set out in the underlying charges,so long as the complaint allegations not detailed in theunderlying charges were "related to those alleged in thecharge and grew out of them."12In this case, the original, timely (March 13) charge inessence alleged the Company violated the Act by termi-nating its Local 174-represented employees covered by acurrent agreement and by repudiating that contract (asevidenced by its hire of nonunion replacements at wages,ard area lumber agreement). The record does not indicate these avenueswere fully explored and developed prior to the issuance of the unilateraldeclaration.I I Apparently recognizing the illegality thereof in view of the fact thecontract was in full force and effect.12 National Licorice Co. v. NLRB, 309 U.S. 369 (1940); NLRB v. FontMilling, 360 U.S. 301 (1959); NLRB v. Kiekhaefer Corp., 292 F.2d 130(7th Cir. 1961); NLRB v. Reliance Steel Products, 322 F.2d 49 (5th Cir.1963); NLRB v. Texas, Inc., 336 F.2d 128 (5th Cir. 1964): NLRB v. Oper-ating Engineers Local 923, 460 F.2d 589 (5th Cir. 1974); NLRB v. QualityTransport. 511 F 2d 1190 (5th Cir. 1975).rates of pay, hours, and working conditions substantiallybelow those set out in that agreement).That charge clearly encompassed the hire, and theterm for the hire, of the replacements; thus the allegationin the complaint that their hire, at rates of pay belowthose specified in the contract, was violative of the Act,particularly so since those rates exceeded those containedin the Company's last wage offer for Swenson and anynew hires, "related to," and "grew out of," the allega-tions of the original charge alleged "by other acts" thanthose specified in detail in the charge, the Company vio-lated the Act.Thus on the ground the complaint allegation the Com-pany violated the Act by its hire and payment to re-placements of wage rates lower than those set out in theagreement and higher than those it offered Swenson andany new hires in negotiations preceding Galliano andSwenson's termination were related to and grew out ofthe original charge and, in any event, were encompassedby the catchall provision of that charge, I dismiss theCompany's motion to dismiss the complaint on 10(b)grounds.2. The replacement and payment issuesOn the basis of the facts recited above, I find and con-clude the Company dismissed Galliano and Swenson onMarch 2, 1981, to evade the obligations of the Company-Local 174 agreement and establish a nonunion operation,thereby violating Section 8(a)(1) and (3) of the Act.Faced with the fact the agreement was going toremain in effect until March 31, 1982, a pending griev-ance over its use of nonunit employees to perform bar-gaining unit work, and in retaliation for Local 174's re-fusal to wipe out its pending grievance by modifying theagreement to sanction and expand the Company's prac-tice of utilizing non-unit employees to perform bargain-ing unit work, to red-circle Galliano's wages and bene-fits, and to cut the total compensation of Swenson andany newly hired driver/warehousemen in half, I find andconclude the Company dismissed Galliano and Swensonand simultaneously hired new employees to performtheir work to rid itself of the obligation to pay its veter-an union-supporting help the wage rates and benefits towhich they were entitled under the extended agreement,any necessity to continue dealing with Local 174 as theirrepresentative, and in'order to establish a nonunion oper-ation at far lower scales than those it was required topay through March 31, 1982, under the union agreement.I base this motivation finding on the following factors:its escalation of its contract proposals from continuationof the terms of the 1977-1980 agreement through March31, 1982, to a proposal, after that extension became an ac-complished fact, to a proposal to cut Swenson and anyfuture hires to one-half of the contract levels, a proposalit had to be aware Local 174 never would accept (sincethe agreement already automatically was extended for anadditional year, at its current levels); its February 19notice it was going to place its February 10 contract pro-posals in effect on March 2 in apparent pique over Local174's refusal to accept its proposed modifications in full;its failure to explore and develop compromises suggested43 DECISIONS OF NATIONAL LABOR RELATIONS BOARDon February 17 before announcing that unilateral decla-ration; its failure to desist from any economic action, asrequired by the termination provision of the agreement,to March 31, 1981; its deviation on March 2 from its an-nounced plans for modification in Galliano and Swen-son's employment conditions to their sudden dismissal,without any prior discussion with Local 174 (apparentlybecause it realized a unilateral reduction in Galliano andSwenson's wages and benefits below those set out in theagreement would be unlawful); its immediate assignmentof employees (who obviously were previously hired andstanding by) to perform the bargaining unit work previ-ously performed by Galliano, Swenson, and nonunit em-ployees at a fraction of the wage rates and benefit pay-ments received by Galliano and Swenson but, in twocases, at wage scales which exceeded those offered toSwenson and any newly hired driver/warehousemen;and its rejection of Galliano and Swenson's uncondition-al offers to report for work, despite constant turnover ofemployees hired to perform their work.Both the Board and reviewing courts have held an em-ployer's attempt to rid itself of the obligations stemmingfrom a union contract, by dismissing its union-supportingemployees and replacing them with nonunion personnelat lower rates of pay, etc., than those established by thecontract, constitutes a violation of Section 8(a)(1) and (3)of the Act, in several cases rejecting or finding inapplica-ble lockout and economic justification defenses. 3The inapplicability of the line of lockout defense casescited by the Company14is readily apparent here; thosecases involved lockouts following the expiration of a col-lective-bargaining agreement and service of applicable8(d) notices, negotiation to a genuine impasse, and threatof an imminent strike and serious disruption of oper-ations, and were solely to pressure the involved unionand its members to modify new contract demands. Here,on the contrary, the Company-Local 174 agreement notonly had not expired, it automatically had been extendedfor an additional year; there was no genuine impasse innegotiations; there was no immediate threat of a disrup-tion in operations or a strike (to the contrary, Local 174in the final (February 17) meeting expressed its willing-ness to live with the terms of the 1977-1980 agreementfor another year, as the Company had earlier proposed);there were no standby replacements hired at below-con-tract and above-wage offer levels; the lockout and re-placements were instituted in retaliation for Local 174'srefusal to yield on February 17 to the Company's de-I3 Universal Marine Corp., 246 NLRB 445 (1979); Mission Marine Assn.,235 NLRB 720 (1978), affd. 602 F.2d 1302 (9th Cir. 1979); Alcan For-warding Co., 235 NLRB 994 (1978); J. D. Industrial Insulation Co., 234NLRB 163 (1978), affTd 615 F.2d 1289 (lOth Cir. 1980); Fimbel Door Co.,224 NLRB 703 (1976); Lifetime Shingle Co., 203 NLRB 688 (1973); alsosee Eastern Market Beef Processing Corp., 259 NLRB 102 (1981); White-hall Packing Co., 257 NLRB 193 (1981); Vore Cinema Corp., 254 NLRB1288 (1981); J. M. Tanaka Co., 249 NLRB 238 (1980), affd. 675 F.2d 1029(9th Cir. 1982); Mar-Len Cabinets, 243 NLRB 523 (1979), affd. 659 F.2d995 (9th Cir. 1982); Strand Theatre, 235 NLRB 1500 (1978); Romo PaperProducts Corp., 208 NLRB 644 (1974); Milwaukee Spring Division, 265NLRB 206 (1982).I American Ship Building Co. v. NLRB, 380 U.S. 300 (1965); NLRB v.Brown, 380 U.S. 278 (1965); Loomis Courier Services v. NLRB, 595 F.2d491 (9th Cir. 1979); Inter-Collegiate Press v. NLRB, 486 F.2d 837 (8th Cir,1973); and Ottawa Silica Co., 197 NLRB 449 (1972).mands and to rid itself of its obligation vis-a-vis its Local174-represented employees and Local 174 under thatagreement; and he dismissed Local 174 members' uncon-ditional offer to work was ignored throughout the re-maining term of the contract to its termination date ofMarch 31, 1982.It is undisputed the Company's last wage offer toLocal 174, in the negotiations immediately precedingGalliano and Swenson's dismissal, was for payment toSwenson and any newly hired driver/warehouseman of awage package (including both direct wages and fringebenefits) not exceeding $7 per hour.Findings have been entered that two of the standby re-placements hired by the Company to perform bargainingunit work on March 2, 1981 were paid wage rates of$7.25 and $8 per hour, respectively. Those payments,which exceeded the Company's last offer to Swensonprior to dismissing him, together with its dismissal ratherthan continued payment to Swenson of his contractscales, certainly had the effect of discouraging Swenson'scontinued support of Local 174, thereby further violatingSection 8(a)(l) of the Act.CONCLUSIONS OF LAW1. At all pertinent times the Company was an employ-er engaged in commerce in a business affecting com-merce and Local 174 was a labor organization within themeaning of Section 2 of the Act.2. At all pertinent times Pankratz was an officer, su-pervisor, and agent of the Company acting on its behalfwithin the meaning of Section 2 of the Act.3. None of the allegations of the complaint was or istime-barred within the meaning of Section 10(b) of theAct.4. The Company violated Section 8(a)(1) and (3) of theAct by its March 2, 1981 dismissal of Alfred Gallianoand Terry Swenson and hire of replacements therefor atwages, rates of pay, hours, and working conditions lowerthan those set forth in the then current agreement be-tween the Company and Local 174 and higher thanthose contained in its last wage offer pertaining to Swen-son preceding their dismissal.5. The aforesaid unfair labor practices affected com-merce as defined in the Act.THE REMEDYHaving found the Company engaged in unfair laborpractices in violation of the Act, I recommend the Com-pany be directed to cease and desist therefrom and takeaffirmative action designed to effectuate the purposes ofthe Act. Having found the Company dismissed AlfredGalliano and Terry Swenson and hired their replace-ments to discourage their continued membership in andsupport of Local 174, I recommend the Company be di-rected to offer Galliano and Swenson reinstatement totheir former positions, if necessary terminating the em-ployees hired to replace them, and to make them wholefor any losses in wages and benefits they suffered byvirtue of the discrimination against them, with theamounts due calculated in the manner set out in F. W.Woolworth Co., 90 NLRB 289 (1950), and interest there-44 PANKRATZ FOREST INDUSTRIESon computed in accordance with the formula set out inFlorida Steel Corp., 231 NLRB 651 (1977), and IsisPlumbing Co., 138 NLRB 716 (1962).[Recommended Order omitted from publication.]45